DETAILED ACTION
	This is a final rejection in response to amendments filed 9/28/22. Claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 12-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenyon et al. (US 2015/0275762).
Regarding independent claim 1, Kenyon teaches a gas turbine engine 10, the gas turbine engine comprising: 
a compressor 32, a combustor 34, and a turbine 36 in serial flow relationship; 
a heat exchanger 26 having an inlet, an outlet, and an internal surface coated with a catalyst 122, the heat exchanger being located upstream of the compressor (see figure 4); 
a source of hydrocarbon fuel 72 in fluid communication with the inlet of the heat exchanger [0034]; 
a source of oxygen 66 in fluid communication with the inlet of the heat exchanger; and 
a distribution system [0034] for receiving reformed hydrocarbon fuel from the heat exchanger.
Regarding dependent claim 2, Kenyon teaches wherein the distribution system delivers reformed hydrocarbon fuel to the gas turbine engine [0035].
Regarding dependent claim 3, Kenyon teaches wherein the gas turbine engine includes a hyperburner or augmentor 16.
Regarding dependent claim 4, Kenyon teaches wherein the distribution system delivers reformed hydrocarbon fuel to the hyperburner or augmentor (via line 124).
Regarding dependent claim 7, Kenyon teaches wherein the hydrocarbon fuel includes an aircraft jet fuel, a gasoline, a kerosene, a rocket propulsion fuel, a diesel fuels, or blends, mixtures, or combinations thereof [0037].
Regarding dependent claim 8, Kenyon teaches wherein the source of oxygen includes an oxygen-containing species [0035].
Regarding dependent claim 9, Kenyon teaches, wherein the oxygen-containing species comprises steam or liquid water 66 [0035].
Regarding dependent claim 10, Kenyon teaches wherein the source of oxygen includes an oxygenated fuel [0035].
Regarding dependent claim 12, Kenyon teaches wherein the system includes a plurality of heat exchangers or heat exchanger branches [0031].
Regarding dependent claim 13, Kool teaches wherein the plurality of heat exchangers are arranged in series [fig. 3].
Regarding independent claim 15, Kenyon teaches a method of operating a gas turbine engine, the gas turbine engine having a compressor 32, a combustor 34, and a turbine 36 in serial flow relationship, the gas turbine engine also having a heat exchanger 26 upstream of the compressor, the heat exchanger being in fluid communication with a source of hydrocarbon fuel and a source of water and having an internal surface coated with a catalyst [0034-0035], the method comprising: 
introducing a hydrocarbon fuel 72 into the heat exchanger [0034]; 
introducing oxygen 66 into the heat exchanger [0035]; 
contacting the hydrocarbon fuel with the catalyst [0035]; and 
cracking the hydrocarbon fuel to form a reformed hydrocarbon fuel and remove heat from the aircraft component [0035].
Regarding dependent claim 16, Kenyon teaches wherein the hydrocarbon fuel includes an aircraft jet fuel, a gasoline, a kerosene, a rocket propulsion fuel, a diesel fuels, or blends, mixtures, or combinations thereof [0037].
Regarding dependent claim 17, Kenyon teaches wherein the source of oxygen is an oxygen- containing species or an oxygenated fuel [0035].
Regarding dependent claim 18, Kenyon teaches wherein the system includes a plurality of heat exchangers or heat exchanger branches [0031].
Regarding dependent claim 19, Kenyon teaches wherein the plurality of heat exchangers are arranged in series or in parallel [fig. 3].
Regarding dependent claim 20, Kenyon teaches wherein the distribution system delivers reformed hydrocarbon fuel to the gas turbine engine [0035].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon in view of Wichman et al. (CA 2881606).
Regarding dependent claim 11, Kenyon teaches the invention as claimed and discussed above.  Kenyon is silent to wherein the oxygenated fuel comprises ethanol or methanol.
Wichman teaches it was known to have a gas turbine engine wherein the oxygenated fuel comprises ethanol or methanol [0030].
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the engine of Kenyon with a fuel as taught by Wichman. 
 It is further noted that a simple substitution of one known element (in this case, the use of LNG or Hydrocarbon fuel) for another (in this case, ethanol or methanol as fuel) to obtain predictable results (in this case, providing combustion) was an obvious extension of prior art teachings, KSR, MPEP 2141 III B. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon.
Regarding dependent claim 14, Kenyon teaches the invention as claimed and discussed above.  Kenyon is silent to wherein the plurality of heat exchangers are arranged in parallel. 
 It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the heat exchangers of Kenyon to be rearrange the heat exchangers to be in parallel because it has been held that merely rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C). 
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to teach a gas turbine engine of claim 1 in combination of a hyperburner or augmenter having a fuel nozzle and distribution system is configured to selectively deliver liquid hydrocarbon fuel or reformed hydrocarbon fuel to the fuel nozzle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741